Citation Nr: 0813852	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  03-15 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a disability evaluation in excess of 30 
percent for service-connected anxiety disorder with 
agoraphobia and depressive symptoms.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1988.

When the veteran's appeal was last before the Board of 
Veterans' Appeals (Board) in May 2006, the issues under 
consideration were whether new and material evidence had been 
received to reopen a previously denied claim of entitlement 
to service connection for hypertension, whether new and 
material evidence had been received to reopen a previously 
denied claim of entitlement to service connection for 
sinusitis, and entitlement to a disability evaluation in 
excess of 30 percent for service-connected anxiety disorder 
with agoraphobia and depressive symptoms.  In that May 2006 
decision, it was determined that the requisite new and 
material evidence had been received to reopen the claim of 
service connection for hypertension.  That claim, as well as 
the other two claims were remanded to the Department of 
Veterans Affairs (VA), Montgomery, Alabama, Regional Office 
(RO) for additional development and readjudication.  

Following the completion of the requested development, an 
October 2007 rating decision granted service connection for 
hypertension.  This is a full grant of the benefit sought, 
and as such, that issue is no longer in appellate status.  

A supplemental statement of the case was issued in November 
2007 as to the remaining issues, and the case was returned to 
the Board.  For the reasons that will be explained 
immediately below, the claim regarding sinusitis has been 
previously mischaracterized in terms of whether it is subject 
to the requirement of the receipt of new and material 
evidence to reopen a previously denied claim.  It is properly 
before the Board on appeal as noted above, namely, 
entitlement to service connection for sinusitis.  

The issues of entitlement to service connection for sinusitis 
and entitlement to a disability evaluation in excess of 30 
percent for service-connected anxiety disorder with 
agoraphobia and depressive symptoms are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

With respect to the veteran's claim of entitlement to service 
connection for sinusitis, the Board observes that when the 
claim was last denied by the RO in the December 1997 rating 
decision, it was noted that the evidence included only the 
service medical records for the period from April 1985 to 
December 1987.  

The current claim of entitlement to service connection for 
sinusitis was filed by the veteran in February 2001.  When 
that claim was considered by the RO in the March 2002 rating 
decision that is currently under appeal, it was determined 
that the requisite new and material evidence had not been 
received to reopen the previously denied claim of entitlement 
to service connection for sinusitis.  Significantly, however, 
it was noted in the March 2002 rating decision that the 
evidence considered included the service medical records for 
the period from January 1960 to December 1987.  

38 C.F.R. § 3.156(c) (2007) provides that notwithstanding any 
other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section [i.e., the 
paragraph governing the necessity for new and material 
evidence to reopen a previously denied claim].  Such records 
include, but are not limited to:  service records that are 
related to a claimed in-service event, injury, or disease, 
regardless of whether such records mention the veteran by 
name, as long as the other requirements of paragraph (c) of 
this section are met.  

Clearly, relevant service medical records were associated 
with the claims file between the initial denial of the 
veteran's claim in December 1997, and the denial of his claim 
in March 2002, namely the service medical records between 
January 1960 and April 1985.  Consequently, the veteran's 
claim of entitlement to service connection for sinusitis must 
be reconsidered without the necessity for the receipt of 
"new and material evidence."  38 C.F.R. § 3.156(c).  

With respect to the review of the veteran's claim of 
entitlement to service connection for sinusitis, there is 
contained within the service medical records an outpatient 
treatment record dated in October 1975 documenting the 
referral of the veteran for an allergy consultation with a 
diagnostic impression that included "rule-out sinusitis."  
The consultation resulted in the allergy consultant's 
impressions of "post nasal drip probably due to tobacco 
smoke" and "nasal stuffiness probably aggravated by tobacco 
smoke and may be mild vasomotor rhinitis."  No mention was 
made of sinusitis.  

Current treatment records dated in September 2001 document 
the examiner's impression as "sinusitis versus upper 
respiratory tract infection."  Although sinusitis has not 
been specifically diagnosed either in service or post-
service, it has neither been specifically ruled-out.  Given 
the presentation in the service medical records and post 
service medical records of symptomatology that could be 
associated with sinusitis, the necessity for an appropriate 
VA examination is presented for the proper analysis of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4).

With respect to the veteran's claim for an increased rating 
for his service-connected psychiatric disorder, in a 
statement submitted in March 2008, the veteran's 
representative observed that the last VA psychiatric 
examination that was provided the veteran was over four years 
ago, in January 2004.  The representative indicated that the 
veteran's psychiatric disorder had worsened since that 
examination, and requested that the veteran be afforded a new 
examination to adequately assess the current state of the 
veteran's service-connected psychiatric disorder.  It is 
noted that the veteran has received regular treatment for his 
psychiatric disorder since the January 2004 VA psychiatric 
examination.  

The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  VA's duty to assist the claimant while developing 
his claims, pursuant to 38 U.S.C.A. § 5103A (West 2002), 
includes obtaining a medical opinion whenever such an opinion 
is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d).  It is essential both in the examination 
and in the evaluation of the disability, that each disability 
be viewed in relation to its history.  38 C.F.R. § 4.1 
(2007).  Consequently, the necessity for appropriate further 
examinations is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A.

Finally, upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The RO provided the veteran 
pre- and post-initial adjudication of the increased rating 
issue on appeal by letter dated in March 2001 and March 2004.  
This  notice letter, however, did not discuss the specific 
criteria for an increased rating, thus, the duty to notify 
has not been satisfied with respect to VA's duty to notify 
him of the information and evidence necessary to substantiate 
the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Under the circumstances, it is necessary that the case be 
remanded to the RO via the AMC for the following actions:

1.  Provide the veteran with additional 
notice on his increased rating claim.  
This includes notification (1) that to 
substantiate his claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his anxiety 
disorder with agoraphobia and depressive 
symptoms and the effect that worsening 
has on his employment and daily life; (2) 
generally, of the diagnostic code 
criteria necessary for entitlement to 
higher disability ratings that would not 
be satisfied by demonstrating a 
noticeable worsening or increase in 
severity of the disabilities and the 
effect of that worsening has on his 
employment and daily life; (3) that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disabilities on appeal or exceptional 
circumstances relating to the 
disability).   

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any demonstrated sinusitis.  All 
indicated testing in this regard should 
be performed and the claims folder should 
be made available to the examiner for 
review.  Based on the examination and 
review of the case, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any demonstrated sinusitis is the 
result of disease or injury in service, 
as claimed by the veteran.  Complete 
rationale for all opinions expressed must 
be provided. 

3.  Schedule the veteran for a psychiatric 
examination to determine the severity of 
his service-connected anxiety disorder 
with agoraphobia and depressive symptoms.  
All indicated testing should be performed 
and the claims folder should be made 
available to the examiner for review.  

The examiner should take note of prior 
Global Assessment of Functioning Scale 
(GAF) numerical code assignments as 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(Fourth Edition) (DSM-IV).  The examiner 
should then assign a GAF numerical code 
for the service-connected anxiety 
disorder with agoraphobia and depressive 
symptoms.  The examiner also provide an 
opinion as to the effect of the service-
connected psychoneurosis on the veteran's 
ability to obtain and retain 
substantially gainful employment.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, review the claims file to 
ensure that all of the foregoing 
requested development has been completed, 
including in particular the requested 
examination reports and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, implement corrective 
procedures.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above to include further VA 
examinations, adjudicate the veteran's 
claim of entitlement to service 
connection for sinusitis (with specific 
consideration of all of the evidence in 
the claims file), and entitlement to an 
increased disability evaluation for 
anxiety disorder with agoraphobia and 
depressive symptoms.  If any benefit 
requested on appeal is not granted to the 
veteran's satisfaction, issue a 
supplemental statement of the case (SSOC) 
and allow a reasonable period of time for 
a response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified; 
however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claims and 
result in a denial.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



